Citation Nr: 1602101	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disability, manifested by tingling and numbness.

2.  Entitlement to service connection for a left foot disability, manifested by tingling and numbness.

3.  Entitlement to service connection for a right hand disability, manifested by tingling and numbness in the fingers.

4.  Entitlement to service connection for a left hand disability, manifested by tingling and numbness in the fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, A.J. and D.D.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1996.  His awards include the Combat Infantryman Badge (CIB).  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2010 the Veteran and two witnesses testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran's claims were most recently before the Board in April 2014, at which time the case was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral pes planus with calcaneal spurs has been raised by the record in a March 2015 VA medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  The medical evidence confirms the Veteran currently has a bilateral upper and lower extremity peripheral neuropathy.  The central issue that must be resolved at this time is whether the Veteran's current disabilities originated during service or are otherwise related to service. 

Initially, the Board notes that the Veteran's service treatment records (STRs) are not available for the Board's review.  The Veteran was notified and provided the opportunity to submit any records in his possession.  In light of the absence of the STRs, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although the Veteran's STRs are unavailable for review, the Veteran has competently reported experiencing manifestations of numbness and tingling in his hands and feet during active duty.  These reports have been corroborated by buddy statements from former service members who served with the Veteran.  In a September 2014 medical opinion, a fee-basis clinician determined the Veteran's peripheral neuropathy was less likely than not (less than 50 percent probability) incurred in service.  In support of this conclusion, the examiner stated "unfortunately, I have no objective evidence on which to base any opinion...According to the Veteran's history, the answer should be "YES"; however, I have no available service medical records to substantiate this claim."  The examiner wholly failed to explain why she elected to discount the Veteran's competent reports.  

In a subsequent medical opinion obtained by the Appeals Management Center (AMC) in March 2015, an examiner who had not examined the Veteran determined that in the absence of an adequate examination of the Veteran's hands and fingers, it would be speculative to determine the etiology of the claimed disabilities.  

The Veteran then underwent VA examinations on March 26, 2015.  At that time, the examiner concluded the Veteran's hand and foot manifestations warranted a diagnosis of neuropathy.  The examiner initially acknowledged the Veteran's reports of tingling and numbness for years.  The examiner then concluded the Veteran's neuropathy was diabetic in nature.  However, this examiner also failed to discuss why the Veteran's reports of in-service numbness and tingling were unrelated to his currently diagnosed neuropathy, as well as how and why he determined the Veteran's neuropathy was caused by diabetes.  

Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As noted above, the Veteran has supplied supporting evidence in the form of competent self-reports, as well as confirmatory buddy statements, which show that he manifested numbness and tingling in service.  To date, the above-noted VA examiners have not provided any explanation as to why the Veteran's in-service manifestations of numbness and tingling are not related to his currently diagnosed upper and lower extremity peripheral neuropathy.  Based on the foregoing inadequacies, the Board has determined a new VA examination with medical opinion is warranted.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran and his representative notified in accordance with 38 C.F.R. § 3.159(e). 

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's upper and lower extremity peripheral neuropathy originated in or is otherwise etiologically related to his active service.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service manifestations of numbness and tingling, as well as his reports of continuous symptoms since that time.  In addition, the examiner must also specifically discuss the statements provided by the Veteran's fellow service members, which corroborate his symptom onset in service.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).








